Citation Nr: 0033744	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99 - 18 113A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to a total disability rating based on 
unemployability due to service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to March 
1946, including World War II combat service in the Normandy 
Campaign, the Northern France Campaign, and the Rhineland 
Campaign.  He was awarded the Silver Star Medal, the Bronze 
Star Medal, the Combat Infantryman Badge, and the EAME 
Campaign Medal with 3 Bronze Battle Stars.  While serving in 
the European Theater, he was wounded in action in July 1944, 
in August 1944, and in November 1944.  He was granted a 
Certificate of Disability for Discharge in March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1999 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.


REMAND

The service medical records show that in November 1944, the 
veteran received shrapnel in both eyes, with loss of sight in 
the left eye and subsequent removal of a traumatic cataract 
causing defective vision in the right eye.  He also sustained 
a penetrating shell fragment wound of the left thigh and 
shell fragments wounds to the forehead.  In February 1945, he 
underwent removal of a foreign body from his forehead.  A 
prestabilization rating decision of April 1946 granted 
service connection for postoperative residuals of cataract, 
right eye, and detached retina, left eye, left eye vision 
light perception only, right eye vision 20/200, secondary to 
multiple shrapnel wounds, with complaints of headaches; a 
penetrating wound, left thigh; multiple shrapnel wound scars 
of the forehead, all evaluated as 100 percent disabling, with 
special monthly compensation based on loss of use of one eye.  

A report of VA examination, conducted in September 1946, 
disclosed that the veteran had a cataract and was blind in 
the left eye, and that he had right eye aphakia, a hole in 
the iris, and a scar in the sclera; that he could see fingers 
at distance of one foot with uncorrected right eye vision and 
that corrected right eye vision was 20/40.  A rating decision 
of October 1946 extended the prestabilization period for an 
additional six months.

A report of VA examination, conducted in April 1947, 
disclosed that the veteran had a cataract and was blind in 
the left eye, and that he had right eye aphakia, a hole in 
the iris, and a scar in the sclera; that he could see fingers 
at distance of one foot with uncorrected right eye vision and 
that corrected right eye vision was 20/50.  A small, well-
healed shell fragment wound scar was seen at the anterior 
aspect of the left mid-thigh, and multiple small, well-healed 
scars were seen on the forehead and described as 
nondisfiguring.  A rating decision of April 1947 granted a 
single total disability (100%) rating based on 
unemployability with special monthly compensation based on 
loss of use of one eye.  

A rating decision of March 1948 continued the 100 percent 
rating for the veteran's service-connected impairment of 
vision, left, light perception only; and aphakia, right eye, 
uncorrected vision 1/200, traumatic cataract, secondary to 
shell fragment wound.  His special monthly compensation based 
on loss of use of one eye was changed, effective December 31, 
1947, to aphakia, right eye, with uncorrected vision of 
1/200, corrected only by more than 5 diopters lens, and 
blindness, no light perception, in left eye.  

Following additional VA examinations, a rating decision of 
October 1951 changed the veteran's service-connected 
disability to traumatic cataract, left eye, with no vision; 
and postoperative aphakia, right eye, correctable to 20/200, 
secondary to shell fragment wound, and reduced the evaluation 
for that disability from 100 percent to 80 percent disabling.  
The ratings for the veteran's shell fragment wound of the 
left thigh and his multiple shell fragments wounds of the 
forehead were continued as noncompensably disabling.  
Effective December 12, 1951, his special monthly compensation 
based on loss of use of one eye was restored.  That decision 
was appealed and upheld by the Board in a February 1952 
decision.

A report of VA examination, conducted in May 1970, disclosed 
that the veteran had a cataract and was blind in the left 
eye, and that his right eye vision was 20/40 corrected with 
lenses.  A rating decision of July 1970 noted that the 
veteran's rating had been in effect for more than 20 years 
and was protected, and continued the veteran's 80 percent 
rating for his service-connected traumatic cataract, left 
eye, with no vision; and postoperative aphakia, right eye, 
correctable to 20/200, secondary to shell fragment wound; 
with special monthly compensation based on loss of use of one 
eye.  His multiple shrapnel wounds scars of the forehead and 
left thigh continued to be rated as noncompensably disabling.  

In May 1999, the veteran submitted a claim for a total 
disability rating based on unemployability due to service-
connected disability (VA Form 21-8940), citing surgery for 
lung cancer in February 1995, hospitalization for his visual 
impairment in April 1999 at the Virginia Baptist Hospital, 
and treatment for his partial blindness by Ralph M. 
Wisniewski, MD, in April and May 1999.  He reported that he 
had a 10th grade education; that he last worked on a full 
time basis in July 1988; and that he became too disabled to 
work in February 1995.  

A rating decision of August 1999 denied the veteran's claim 
for a total disability rating based on unemployability due to 
service-connected disability without obtaining the private 
treatment records cited by the veteran and without a VA 
ophthalmologic examination.  When the veteran filed a Notice 
of Disagreement, the RO scheduled a VA examination to 
evaluate his service-connected disabilities.  An notation 
from the VA examining facility noted that the veteran had 
called to withdraw his claim, and wanted to "hold 
everything" for the next 2 to 3 months.  

The case was subsequently certified to the Board, and the 
veteran was notified of that action.  The veteran's 
accredited service organization has submitted an informal 
hearing presentation addressing the issue on appeal.

The Board finds that the appellant's statement that he wants 
to "hold everything" for the next 2 to 3 months does not 
constitute a withdrawal of his claim, but a request to delay 
his scheduled VA general medical and ophthalmologic 
examinations.  The Board further notes that the RO has not 
scheduled an examination to evaluate the veteran's residuals 
of multiple shell fragment wounds of the forehead and of his 
penetrating shell fragment wound of the left thigh.  The 
record shows that although the veteran sustained penetrating 
shell fragment wounds of the forehead and left thigh on 
November 18, 1944, removal of the last foreign body from the 
veteran's forehead was accomplished in February 27, 1945.  
The Special Examination conducted prior to the veteran being 
issued a Certificate of Disability for Discharge cited a 
diagnosis of a penetrating shell fragment wound of the left 
thigh.  

Pursuant to  Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  

Effective June 3, 1997, VA has revised the criteria for 
diagnosing and evaluating muscle injuries (38 C.F.R. Part 4, 
§§ 4.55 - 4.73; Diagnostic Codes 5301-5328), including 
residuals of gunshot and shell fragment wound injuries.  
62 Fed. Reg. 30235-30240 (1997).  On and after that date, all 
diagnoses or evaluations of such injuries for VA purposes 
must conform to the revised regulatory criteria, codified at  
38 C.F.R. Part 4, § 4.40, et. seq. (2000), as amended.  The 
new criteria for evaluating service-muscle injuries residual 
to gunshot and shell fragment wounds, including the veteran's 
multiple shell fragment wounds of the forehead and of the 
left thigh are codified at  38 C.F.R. § 4.40, et. seq.  
62 Fed. Reg. 30235-30240 (1997).  The new rating criteria are 
sufficiently different from those in effect prior to June 3, 
1997, that the Board finds a remand to be warranted for 
purposes of reevaluating the veteran's service-connected 
multiple shell fragment wounds of the forehead and of the 
left thigh, and readjudicating his claim for a total 
disability rating based upon unemployability due to service-
connected disabilities, including consideration of that 
portion of the VA Schedule for Rating Disabilities (Rating 
Schedule) related to muscle injuries as it was in effect 
prior to June 3, 1997, as well as consideration of revisions 
that became effective on that date.  Karnas, id.  

In addition, effective July 12, 1999, VA revised the criteria 
for rating visual impairment.  See  38 C.F.R. §§ 4.75 and 
4.76 (2000).  The new rating criteria are sufficiently 
different from those in effect prior to July 12, 1999, that 
the Board finds a remand to be warranted for purposes of 
reevaluating the veteran's service-connected bilateral eye 
disability and special monthly compensation, and 
readjudicating his claim for a total disability rating based 
upon unemployability due to service-connected disabilities, 
including consideration of that portion of the VA Schedule 
for Rating Disabilities (Rating Schedule) related to visual 
impairment as it was in effect prior to July 12 1999, as well 
as consideration of revisions that became effective on that 
date.  Karnas, id.  

The Board further notes that for purposes of VA 
determinations, the 1999 poverty threshold is $8,501, 
effective September 26, 2000, the date on which it was 
established by the Bureau of the Census.  A final rule 
amending  38 C.F.R. § 4.16(a) was published in the Federal 
Register of August 3, 1990, 55 FR 31,579.  The amendment 
provided that marginal employment generally shall be deemed 
to exist when a person's earned annual income does not exceed 
the amount established by the Bureau of the Census as the 
poverty threshold for one person.  The provisions of  
38 C.F.R. § 4.16(a) use the poverty threshold as a standard 
for determining marginal employment when considering total 
disability ratings for compensation based on unemployability 
of an individual.  The RO must solicit or otherwise obtain 
reliable information to determination whether the above 
regulation is applicable to the veteran and if not, why not.  

The RO should schedule the veteran for an evaluation by the 
Vocational Rehabilitation section to determine (1) whether 
the veteran's service connected disabilities alone are 
sufficient to render him unemployable, and (20 whether 
vocational rehabilitation of the veteran is currently 
feasible. There after, that report and the veteran's entire 
Chapter 31 folder should be permanently associated with the 
claims folder until this appeal has been completed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999);  
Quarles v. Derwinski,  3 Vet. App. 129 (1992).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
provide the exact name, address, dates of 
treatment, and diagnosis of any private 
or VA health care profession al who has 
treated his for any service-connected 
disability since February 1995.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all pertinent records identified by the 
veteran that have not been previously 
secured.  In any event, the RO should 
obtain copies of all clinical records 
pertaining to treatment of the veteran in 
the possession of Dr. Ralph M. 
Wisniewski, MD, and the Virginia Baptist 
Hospital, Lynchburg, in April and May 
1999.  The RO should further obtain all 
clinical records pertaining to treatment 
of the veteran at the VAMC, Salem, 
Virginia, or any other VA medical 
facility, since August 1990.

2.  The RO should then schedule a special 
VA orthopedic and neurologic examination 
of the veteran to ascertain the nature 
and extent of the veteran' multiple shell 
fragment wounds of the forehead and his 
penetrating shell fragment wound of the 
anterior left mid-thigh.  The examining 
physicians must be given the veteran's 
claims folder and a copy of this Remand 
order prior to their examinations.  All 
necessary and appropriate examinations 
and evaluations should be completed, and 
all findings reported, including motor, 
sensory, or reflex deficit; scars 
productive of disfigurement of the head, 
face or neck; scars which are 
superficial, poorly nourished, or with 
repeated ulceration; scars which are 
tender and painful on objective 
demonstration; or scars which limit the 
function of the part affected, to include 
through adherence to underlying 
structures.  The examining orthopedic and 
neurologic specialists should express 
their opinions as to the impact of the 
veteran's service-connected shell 
fragment wound scars upon his 
employability. 

3.  The RO should schedule a special VA 
ophthalmologic examination of the veteran 
by a licensed ophthalmologist to 
determine the current nature, extent, and 
etiology of his visual impairment.  The 
examining physician must be given the 
veteran's claims folder and a copy of 
this Remand order prior to the 
examination.  All findings should be 
expressed in terms that correspond with 
those used in VA's revised criteria for 
rating visual impairment,  38 C.F.R. 
§§ 4.75 and 4.76 (2000).  The examining 
ophthalmologist should express an opinion 
of the impact of the veteran's service-
connected visual impairment upon his 
employability.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, or if any 
requested opinions have not been 
provided, appropriate corrective action 
should be implemented prior to returning 
the case to the Board.   

5.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
a total disability rating based on 
unemployability due to service connected 
disabilities, to include consideration of  
38 C.F.R. § 3.321(b)(1) (2000), in light 
of the additional evidence obtained.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction or if a timely notice of disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this claim.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F.   JUDGE   FLOWERS
Veterans Law Judge
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 

